NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES,                                  No.    18-10424

                Plaintiff-Appellee,             D.C. No.
                                                4:16-cr-00438-RCC-JR-1
 v.

ADAM CHRISTOPHER SHEAFE,                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                    Argued and Submitted December 10, 2019
                             Pasadena, California

Before: WARDLAW and LEE, Circuit Judges, and KENNELLY,** District Judge.

      A jury convicted Adam Christopher Sheafe of one count of conspiracy to

commit bank fraud in violation of 18 U.S.C. § 1349, two counts of bank fraud in

violation of 18 U.S.C. § 1344, and three counts of aggravated identity theft in

violation of 18 U.S.C. § 1028A. Sheafe appeals the district court's refusal to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.
dismiss his indictment with prejudice due to an alleged violation of the Interstate

Agreement on Detainers Act (IAD), 18 U.S.C. app. 2. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

      Because the United States obtained custody of Sheafe from the State of

Nevada pursuant to a writ of habeas corpus ad prosequendum, the IAD did not

apply to the federal proceedings against him. United States v. Mauro, 436 U.S.
340, 361 (1978). Nor did the detainer lodged by the State of Arizona on unrelated

charges trigger the IAD with respect to the United States. See 18 U.S.C. app. 2 §

2, art. IV(a) (an officer of a receiving State “shall be entitled to have a prisoner

against whom he has lodged a detainer and who is serving a term of imprisonment

in any party State . . . .” (emphasis added)); id. § 2, art. V(d) (temporary custody

“shall be only for the purpose of permitting prosecution on the charge or

charges . . . which form the basis of the detainer or detainers or for prosecution on

any other charge or charges arising out of the same transaction”); Mauro, 436 U.S.

at 359–62 (explaining the rationale for the IAD’s application to detainers and not

to writs of habeas corpus ad prosequendum).

      Accordingly, the district court correctly denied Sheafe’s motion to dismiss

the indictment based on an alleged violation of the IAD.

      AFFIRMED.




                                           2